Citation Nr: 0908221	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  04-34 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder.

2.  Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel







INTRODUCTION

The Veteran had active service from January 1971 to July 
1975.  Thereafter, he served in the Naval Reserves for 20 
years until July 1996, presumably encompassing periods of 
active duty for training (ACDUTRA) and inactive duty for 
training (INACDUTRA).  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the above-referenced claims.  

A Travel Board hearing was scheduled in this matter in March 
2005, at the RO, for which the Veteran failed to appear.

In May 2007, the Board remanded the case to the RO, via the 
Appeals Management Center (AMC), for further development and 
adjudicative action.  In a September 2008 Supplemental 
Statement of the Case (SSOC), the RO/AMC affirmed the 
determination previously entered.  The case was then returned 
to the Board for further appellate review.

FINDINGS OF FACT

1.  There is no competent medical evidence of record 
establishing that the Veteran's currently diagnosed 
gastrointestinal disorder, identified specifically as gastro 
esophageal reflux disorder (GERD), is etiologically related 
to his period of active service.

2.  There is no competent medical evidence of record 
establishing that the Veteran's currently diagnosed sleep 
disorder is etiologically related to his period of active 
service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a 
gastrointestinal disorder have not been met.  38 U.S.C.A. §§ 
1110, 1112, 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.303, 3.304, 3.307, 3.309 (2008).

2.  The criteria for service connection for a sleep disorder 
have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 
(West 2002 & Supp. 2008); 38 C.F.R §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008) requires VA to assist a claimant at the time he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of the information and 
evidence necessary to substantiate their claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will attempt to provide; 
and (3) that the claimant is expected to provide.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

Any errors in notice required under the VCAA are presumed to 
be prejudicial to the claimant unless VA shows that the error 
did not affect the essential fairness of the adjudication.  
To overcome the burden of prejudicial error, VA must show 
that:  (1) any defect was cured by actual knowledge on the 
part of the claimant; (2) a reasonable person could be 
expected to understand from the notice what was needed; or, 
(3) that a benefit could not have been awarded as a matter of 
law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

By letter dated in April 2003, the Veteran was notified of 
the information and evidence necessary to substantiate his 
claims.  VA told the Veteran what information he needed to 
provide, and what information and evidence that VA would 
attempt to obtain.  Under these circumstances, the Board 
finds that VA has satisfied the requirements of the VCAA.  

With respect to the Dingess notice requirements, in light of 
the Board's denial of the Veteran's claims, no disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
Court's holding.  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service, VA, 
and private medical treatment records have been obtained.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.

As indicated above, the Board remanded this case in May 2007 
to the RO/AMC for additional development and adjudicative 
action.  Specifically, the AMC was directed to continue to 
take appropriate steps to locate the Veteran, as the record 
reflected that he relocated sometime in 2004 and had not yet 
been located.  The AMC was also directed to schedule the 
Veteran for an appropriate VA examination to determine 
whether his currently diagnosed gastrointestinal and sleep 
disorders are related to his period of active service.  By 
way of a letter dated in May 2007, the AMC sent written 
notice of the additional development required in this case to 
the Veteran's last known address; this notice was returned to 
the AMC in June 2007 as undeliverable.  Subsequently, the AMC 
took additional steps and obtained two additional addresses 
associated with the Veteran.  Additional development letters 
were sent to these two addresses in April 2008 and June 2008, 
respectively.  Neither letter was returned by the Post 
Office, thus the Veteran is presumed to have these notices.  

The "duty to assist" the veteran in the development of 
facts pertinent to his claim is not a "one-way street." See 
Wood v. Derwinski, 1 Vet. App. 190 (1991).  The Board notes 
that the Veteran is ultimately responsible for keeping VA 
apprised of his current address.  Id at 192.  While VA does 
have a duty to assist him in the development of a claim, this 
duty is not limitless.  In the normal course of events, it is 
his burden to keep VA apprised of his whereabouts and, if he 
does not do so, VA is not obligated to "turn up heaven and 
earth" to find him.  See Hyson v. Brown, 5 Vet. App. 262 
(1993).  In this case, the Board finds that VA has properly 
discharged its duty to assist the Veteran with the 
development of his claims.
With regard to the claims for service connection for 
gastrointestinal and sleep disorders, VA examinations were 
ordered for the Veteran in April, June, and July of 2008, 
however, he failed to report as scheduled.  When a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim without good cause, the 
claim shall be rated based on the evidence of record.  
Examples of "good cause" include, but are not limited to, 
the illness or hospitalization of the claimant, death of an 
immediate family member, etc.  38 C.F.R. § 3.655.  As such, 
the Board will decide the claims for service connection based 
upon the evidence of record.  Under such circumstances, there 
is no duty to provide another examination or to obtain an 
additional medical opinion.  Id.
In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandates of the VCAA.    
Legal Criteria for Service Connection

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. §§ 3.303, 3.304.  

In view of the veteran's membership in the Naval Reserves, 
the Board observes that the term "active service" includes 
any period of active duty for training (ACTDUTRA) during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a),(c), 
and (d) (2008).  Inactive duty for training (INACDUTRA) may 
be the basis of service connection for injuries only, or 
acute myocardial infarction, cardiac arrest, or 
cerebrovascular accident.  38 U.S.C. §101(24)(C) (2008).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999). 
A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain "chronic" diseases, such as 
peptic ulcers, may also be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
more persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same  probative value.

After determining that all relevant evidence has been 
obtained, the Board must then assess the credibility and 
probative value of proffered evidence of record as a whole.  
See 38 U.S.C.A. § 7104(a); see also Madden v. Gober, 125 F. 
3d 1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 
69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service Connection for a Gastrointestinal Disorder

The Veteran has essentially contends that he currently has a 
gastrointestinal disorder as the result of his period of 
active service.  According to the veteran, his current 
gastrointestinal disorder first manifested in service.  
Having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claim for service connection.  Thus, the appeal with respect 
to this claim must be denied.

The Veteran's service treatment records were obtained, which 
reflect intermittent reports of "nervous stomach," nausea, 
and an "upset stomach."  A service treatment record dated 
in September 1973 shows that the Veteran reported having an 
upset stomach with gas, which he attributed to "drinking."  
An August 1974 record shows that he reported feeling 
abdominal discomfort; he was diagnosed with dyspepsia.  Later 
that same month, the Veteran reported nausea and a "nervous 
stomach."  He was provided with medication to treat his 
symptoms.  

A VA record dated in August 1975 shows that the Veteran 
reported having heartburn.  The examiner noted his in-service 
medical history.  The assessment of his condition was 
deferred and he was given antacids for treatment.  

The Veteran's service treatment records include periodic 
examinations associated with his service in the Naval 
Reserves.  A report of medical history dated in April 1977 
shows a diagnosis of nervous stomach; reports of medical 
history dated in January 1978 and February 1985 show 
diagnosis of gastritis and of stomach trouble in  January 
1978, January 1982, and February 1985.  On several occasions, 
the examiners determined that these conditions were not 
considered disabling.  The veteran affirmatively indicated 
that he had no stomach or other gastrointestinal complaints 
in examination reports dated in February 1986, February 1987, 
March 1988, January 1989, January 1990, and January 1992.  
None of these records indicate that the veteran suffered from 
a chronic gastrointestinal disorder during his period of 
service with the Naval Reserve. 

Private medical records from O.G.G., Inc., dated from 
November 1987 to August 2002 reflect the Veteran's treatment 
for gastrointestinal complaints.  Repeated colonoscopy and 
radiology testing his gastrointestinal system were normal, 
except for finding of GERD.  The veteran reported 
experiencing mild heartburn in October 1997 and was diagnosed 
with reflux esophagi is in December 1997.  A letter dated in 
January 1998 reflects that the Veteran was diagnosed with 
gastro esophageal reflux disorder (GERD).  Letters dated in 
December 1998, December 1999, and August 2002 reflect the 
subsequent treatment for GERD.  

Having carefully considered the Veteran's claim in light of 
the record and the applicable law, the Board finds that the 
weight of the evidence is against the veteran's claim of 
entitlement to service connection for a gastrointestinal 
disorder.

The Board first notes that as the records do not show that 
the veteran suffered from peptic ulcers within one year of 
service, service connection for a gastrointestinal disorder 
on a presumptive basis may not be afforded in this appeal.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

With respect to direct service connection for a 
gastrointestinal disorder, the Board finds that there is no 
competent medical evidence that suggests a nexus between the 
Veteran's currently diagnosed GERD and his period of active 
service.  The Board acknowledges that the Veteran has been 
seen for complaints of nervous stomach, gastritis, and 
nausea, as well as one instance of being diagnosed with 
dyspepsia in service.  However, these ailments were not 
considered disabling and appeared to have been acute and 
transitory in nature.  In any case, there is no competent 
medical evidence linking the Veteran's current 
gastrointestinal disorder, diagnosed as GERD, to any in-
service diseases or occurrences.  See 38 C.F.R. § 3.159(a); 
Espiritu v. Darwin's, 2 Vet. App. 492, 494 (1992).  In fact, 
none of the medical records provide an opinion as to the 
etiology of the currently diagnosed GERD.  Without evidence 
of a nexus, there is no basis upon which service connection 
can be awarded.

It is unclear from the service personnel records on file 
whether the veteran served in active duty for training 
(ACDUTRA) or inactive duty for training (INACDUTRA) during 
his tenure in the Naval Reserve.  Nonetheless, it appears 
that VA has obtained all of the service personnel records 
from his reserve period in any case.  Such records do not 
reflect any injuries or acute myocardial infarction, cardiac 
arrest, or cerebrovascular accident that may have been 
incurred during INACDUTRA.  38 U.S.C. §101(24)(C).  They also 
fail to show that the Veteran was disabled from a disease or 
injury incurred or aggravated in the line of duty during any 
potential period of ACTDUTRA.  38 U.S.C.A. § 101(24); 38 
C.F.R. § 3.6(a),(c), and (d).  As has already been described 
herein, the veteran's Naval Reserve service treatment records 
do not indicate  that the veteran suffered from GERD or other 
chronic gastrointestinal disability.  Thus, service 
connection for a gastrointestinal disorder based on INACDUTRA 
or ACTDUTRA is not warranted. 

Given the absence of competent medical evidence in support of 
the Veteran's claim, for the Board to conclude that the 
Veteran's diagnosed gastrointestinal disorder, GERD, is the 
result of an in-service condition, or was related to his 
period of active service, would be speculation, and the law 
provides that service connection may not be based on a resort 
to speculation or remote possibility.  38 C.F.R. § 3.102; 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).

Moreover, the only contentions that his gastrointestinal 
condition is related to his service come from the Veteran's 
own assertions.  While the Board is sympathetic to the 
Veteran's own statements and believes that he is competent to 
report his current symptomatology, he does not have the 
requisite special medical knowledge necessary to render an 
opinion as to medical causation.  See Espiritu, 2 Vet. App. 
at 495; 38 C.F.R. § 3.159.  In essence, there is no competent 
medical opinion of record etiologically relating the 
Veteran's current GERD to his period of active duty or any 
potential period of ACDUTRA or INACDUTRA.  See Pond v. West, 
12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 
(1995).  Although the Veteran has complained of various 
gastrointestinal ailments during active duty service and 
thereafter, the Veteran did not regularly complain of 
symptoms consistent with his currently diagnosed GERD until 
1997.  Indeed, while the Veteran was diagnosed with dyspepsia 
in service and was treated for heartburn just after service 
in 1975, these incidents appear to have been acute and 
transitory in nature, as the record otherwise lacks medical 
evidence of similar symptoms until 1997, more than 20 years 
later.  Therefore, the Board finds that service connection 
based on continuity of symptomatology under 38 C.F.R. 
§ 3.303(b) is not warranted. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for a gastrointestinal disorder.  Although the 
Veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  See Gilbert, 1 Vet. App. 
at 53.

Service Connection for a Sleep Disorder

Here, the Veteran has contended that his currently diagnosed 
sleep apnea with parasomnia, is related to his period of 
active service.  He states that his difficulty sleeping first 
manifested during his service in the Republic of Vietnam and 
that he was diagnosed with insomnia in service.  It is the 
Veteran's contention that his current sleep disorder is 
related to his in-service sleep disturbances.

The Veteran's service treatment records reflect his reports 
of difficulty sleeping.  In December 1971, he reported having 
insomnia, and was noted to have manifested somatic symptoms 
related to his adjustment to his occupation.  In June 1972 he 
reported awakening in the early morning hours and being 
unable to go back to sleep.  He reported experiencing 
insomnia again in August 1974.  The Veteran's Naval Reserve 
medical records indicate no symptoms or complaints related to 
sleep disorders. 

Private medical records from G.R.M.H., dated from January 
1999 to April 2000, show that the Veteran was diagnosed with 
sleep apnea and parasomnia in January 1999.  The etiology of 
the Veteran's sleep condition was not provided.  

After reviewing the evidence in light of the pertinent laws, 
the Board finds that the preponderance of the evidence weighs 
against the claim for service connection for a sleep 
disorder.  Although the Veteran's service treatment records 
reflect his reports of sleep problems, these records are 
negative for a diagnosed sleep disorder during his period of 
active service.  As such, the Board finds such complaints to 
have been acute and transitory in nature and to have 
resolved.  Indeed, the medical evidence of record shows that 
the first definitive diagnoses of sleep apnea and parasomnia 
were made in January 1999, more than twenty years following 
separation from active duty.  Evidence of a prolonged period 
without medical complaint and the amount of time that elapsed 
since active duty service can be considered as evidence 
against a claim.  Maxon v. Gober, 230 F. 3d 1330, 1333 (Fed. 
Cir. 2000).  Thus, the Veteran's sleep condition has not been 
shown to have manifested during service or during any 
presumptive period.  See 38 U.S.C.A. §§ 1112, 1131; 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309; see also Biggins, 1 Vet. App. 
at 447-78.    

Moreover, the evidence is devoid of any medical opinions that 
relate the Veteran's current sleep disorder to his period of 
active service.  The only contentions that his condition is 
related to his period of active service come from the 
Veteran's own assertions.  While the Board is sympathetic to 
the Veteran's own statements and believes that he is 
competent to report his current symptomatology, as noted 
above, he does not have the requisite special medical 
knowledge necessary to render an opinion as to medical 
causation.  See Espiritu, 2 Vet. App. at 495; 38 C.F.R. § 
3.159.  

Given the absence of competent evidence in support of the 
Veteran's claim, for the Board to conclude that the Veteran's 
current sleep disorder is related to his period of active 
service would be speculation, and the law provides that 
service connection may not be based on a resort to 
speculation or remote possibility.  38 C.F.R. § 3.102; Obert, 
5 Vet. App. at 33.

For the foregoing reasons, the Veteran's claim for service 
connection for a sleep disorder is denied.  As the evidence 
of record is against the claim, the benefit of the doubt rule 
does not apply.  Gilbert, 1 Vet. App. at 58.  


ORDER

Service connection for a gastrointestinal disorder is denied.

Service connection for a sleep disorder is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


